         Dated: 6/18/2019




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION


IN RE:
                                                         Case No. 1:18-bk-01283
STEPHEN RAY SHOEMAKE and DIANN                           Chapter 13
MITCHELL SHOEMAKE,                                       Judge Mashburn

          Debtors.


STEPHEN RAY SHOEMAKE and DIANN
MITCHELL SHOEMAKE,
                                                         Adversary No. 1:19-ap-90051
          Plaintiffs,

v.

SN SERVICING CORPORATION and SRP 2012-
4, LLC,

          Defendants.


                         AGREED ORDER SUBSTITUTING COUNSEL

          This matter is before the Court on the Motion to Substitute Counsel, filed by Defendants

 SN Servicing Corporation (“SN”) and SRP 2012-4, LLC (“SRP”). The Motion is hereby

 GRANTED. Edward Russell is withdrawn as counsel for SN and SRP, and Bret J. Chaness is

 substituted as counsel in for these parties in place of Mr. Russell.

                                                 ###




                                                   1

Case 1:19-ap-90051         Doc 13    Filed 06/18/19 Entered 06/18/19 14:28:45          Desc Main
                                     Document     Page 1 of 2
CONSENTED TO:

/s/ Edward D. Russell (by BJC w/ permission)
EDWARD D. RUSSELL (BPR # 26126)
The SR Law Group
P.O. Box 128
Mount Juliet, TN 37121
(615) 559-3190
erussell@thesrlawgroup.com

/s/Bret J. Chaness
BRET J. CHANESS (BPR # 31643)
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(678) 281-2730 (Telephone)
(404) 921-9016 (Facsimile)
bchaness@rubinlublin.com




                                                            This Order has been electronically
                                                            signed. The Judge's signature and
                                               2            Court's seal appear at the top of the
                                                            first page.
                                                            United States Bankruptcy Court.

Case 1:19-ap-90051     Doc 13    Filed 06/18/19 Entered 06/18/19 14:28:45          Desc Main
                                 Document     Page 2 of 2
